           Case 1:19-cv-05948-VSB Document 64 Filed 09/14/20 Page 1 of 3




September 9, 2020

VIA ECF

The Honorable Vernon S. Broderick, U.S.D.J.
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse                                                  9/14/2020
40 Foley Square, Room 415
New York, New York 10007


          RE:       U.S. Bank National Association, as Trustee for Merrill Lynch First Franklin
                    Mortgage Loan Trust, Series 2007-3 v. First Franklin Financial Corporation,
                    Merrill Lynch Mortgage Lending, Inc., and Bank of America Corporation
                    (Case No. 1:19-cv-4890) (“FFMER 2007-3”)

                    U.S. Bank National Association, as Trustee for Merrill Lynch First Franklin
                    Mortgage Loan Trust, Series 2007-4 v. First Franklin Financial Corporation,
                    Merrill Lynch Mortgage Lending, Inc., and Bank of America Corporation
                    (Case No. 1:19-cv-5948) (“FFMER 2007-4”)

Dear Judge Broderick:

         On behalf of the Plaintiff-Trustee and Defendants (together, the “Parties”) in the above-
referenced FFMER 2007-3 and FFMER 2007-4 actions (the “Actions”), we write to inform the
Court that, on August 21, 2020, the Plaintiff-Trustee received offers to settle the Actions (the
“Proposed Settlements”). The Plaintiff-Trustee requires time to evaluate the Proposed
Settlements, and on August 31, 2020, the Plaintiff-Trustee distributed to certificateholders in the
trusts a notice, that, among other things, informed them of the Proposed Settlements and invited
any certificateholders wishing to express their views to the Plaintiff-Trustee concerning the
Proposed Settlements to contact the Plaintiff-Trustee. Accordingly, the Parties respectfully
request that the Court stay these Actions in all respects until December 17, 2020, except that the
Plaintiff-Trustee be permitted to continue to pursue certain document discovery from third-party
entities not affiliated in any respect with any party (“Non-Party Discovery”) during the pendency
of its evaluation of the Proposed Settlements.1 The stay requested herein will allow the Court
and the Parties to avoid the unnecessary expenditure of resources while the Plaintiff-Trustee
evaluates the Proposed Settlements.2

        The Parties propose that, should the Plaintiff-Trustee’s evaluation of the Proposed
Settlements remain ongoing as of December 17, 2020, the Parties will advise the Court of the
status of the Plaintiff-Trustee’s evaluation and request additional relief, if necessary. The Parties
further propose that, within 14 calendar days of the Plaintiff-Trustee informing Defendants in

1
  Defendants do not oppose the Plaintiff-Trustee continuing to pursue the Non-Party Discovery, though Defendants
disclaim any obligation to incur any cost or expense in support of or in connection with such Non-Party Discovery.
2
  Defendants Bank of America Corporation and Merrill Lynch Mortgage Lending, Inc. moved to dismiss the
secondary liability claims alleged in the Plaintiff-Trustee’s complaints filed in the FFMER 2007-3 and FFMER
2007-4 Actions. Those motions are fully briefed and each is sub judice. (19-cv-4890, Dkt. Nos. 27 & 49; 19-cv-
5948, Dkt. Nos. 28 & 50.)
         Case 1:19-cv-05948-VSB Document 64 Filed 09/14/20 Page 2 of 3

                                                             Hon. Vernon S. Broderick, U.S.D.J.
                                          U.S. Bank Nat’l Ass’n v. First Franklin Financial Corp.
                                                      Case Nos. 1:19-cv-4890 and 1:19-cv-5948
                                                                                      Page 2 of 3
writing that the Plaintiff-Trustee has completed its evaluation of the Proposed Settlements, the
Parties inform the Court of the outcome and confer as to whether any stay should remain in
place. In the event that the Proposed Settlements do not result in the Plaintiff-Trustee accepting
settlements of the Actions, the Parties shall propose a schedule concerning further litigation of
the Actions.

       We appreciate the Court’s consideration of this request, and the Parties are available to
address any questions the Court may have.
         Case 1:19-cv-05948-VSB Document 64 Filed 09/14/20 Page 3 of 3

                                                            Hon. Vernon S. Broderick, U.S.D.J.
                                         U.S. Bank Nat’l Ass’n v. First Franklin Financial Corp.
                                                     Case Nos. 1:19-cv-4890 and 1:19-cv-5948
                                                                                     Page 3 of 3
Respectfully submitted,

McKOOL SMITH, P.C.                               O’MELVENY & MYERS LLP

By: /s/ Christopher P. Johnson                   By: /s/ Pamela A. Miller

Christopher P. Johnson                           Pamela A. Miller
Gayle R. Klein                                   Daniel L. Cantor
Zachary W. Mazin                                 Patrick D. McKegney
Jared S. Siegel                                  Seven Times Square
One Manhattan West                               New York, NY 10026
395 Ninth Avenue, 50th Floor                     Telephone: (212)-326-2000
New York, NY 10001                               pmiller@omm.com
Telephone: (212)-402-9400                        dcantor@omm.com
cpjohnson@mckoolsmith.com                        pmckegney@omm.com
gklein@mckoolsmith.com
zmazin@mckoolsmith.com
jsiegel@mckoolsmith.com

Attorneys for Plaintiff U.S. Bank National       Attorneys for Defendants Merrill Lynch
Association                                      Mortgage Lending, Inc., and Bank of America
                                                 Corporation

                                                 MUNGER, TOLLES & OLSON LLP

                                                 By: /s/ Richard C. St. John

                                                 Richard C. St. John
                                                 Adam B. Weiss
                                                 350 South Grand Avenue, 50th Floor
                                                 Los Angeles, CA 90071
                                                 Telephone: (213)-683-9100
                                                 richard.stjohn@mto.com
                                                 adam.weiss@mto.com

                                                 MORAN KARAMOUSIZ, LLP

                                                 Siobhan E. Moran
                                                 265 Sunrise Highway, Suite 61
                                                 Rockville Centre, New York 11570
                                                 Telephone: (516) 678-6660
                                                 smoran@mka-law.com

                                                 Attorneys for Defendant First Franklin
                                                 Financial Corporation
